internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box cincinnati ohio release number release date date employer_identification_number person to contact -id contact telephone numbers legend uil b foundation c metropolitan area d athletic association dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that b will be awarding scholarships of varying amounts to one or more high school student s per year to enable the recipient to complete an undergraduate education at the college or other educational_institution of his or her choice the eligibility of applicants each year will be based on the following criteria the recipient must not be a recruited prospective student-athlete of a d collegiate institution as defined by d by-law the applicant must have participated in a youth baseball or softball program the applicant must live in c the applicant must graduate from a public or private secondary school by a certain date the applicant must provide evidence of admission to a post-secondary college or university including but not limited to a junior or community college in the united_states or a united_states territory the applicant must complete and submit the application along with two adult recommendations by the set deadline if selected as a semifinalist the applicant must complete a personal interview with the college scholarship award selection committee academic performance performance on tests recommendations financial need and conclusions drawn from personal interviews by members of the selection committee as to motivation and character there shall be no discrimination based upon race color creed religion or sex each year the foundation will advertise the availability of the scholarship grants on-line on television and by word of mouth through b high school coaches and teachers the selection committee will consist of members of the general_public no scholarship may be awarded to any of the foundation’s members members of the board_of directors officers substantial contributors members of the selection committee or their family members the selection committee will consider the following factors outlined in the scholarship application in recommending applicants for scholarship awards applicant’s successful completion of high school diploma requirements applicant’s acceptance to an undergraduate program in a regionally accredited college or university or a regionally accredited vocational training program all as defined in sec_170 a gi applicant’s demonstrated financial need based on all pertinent factors with respect to the student’s ability to complete his or her higher education without assistance applicant’s personal experiences goals and aspirations as reflected in an essay submitted with the application applicant’s participation in extracurricular activities awards and recognition special talents and other noteworthy activities specifically involvement in baseball or softball applicant’s involvement in community service letter of recommendation and completion of recommendation form by two adults renewal of scholarships in years as applicable will be contingent upon the following a maintaining at least a gpa while enrolled b maintaining appropriate personal conduct as determined by the scholarship committee and c continuing financial need the funds will be paid directly to the educational institutions with direction that such amount be applied toward the tuition and expenses of the recipient the student is required to provide reports at the end of each year during which scholarship funds are used describing the use of the funds and his or her academic progress including courses taken and grades received in those instances where the reports submitted or other information including the failure to submit reports indicate that all or any part of a scholarship is not being used for intended purposes or if the foundation learns that all or any part of a scholarship is being diverted from the intended purposes the foundation will take all reasonable and appropriate steps to recover the scholarship funds and or to ensure restoration of the diverted funds to the purposes of the scholarship the phrase all reasonable and appropriate steps as used above includes legal action where appropriate but need not include legal action if such action would in all probability not result in satisfaction of execution on a judgment the organization agrees to maintain records which include the following a b information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any scholarship recipient to the foundation or to any of the foundation’s members directors or officers the amount and purpose of each grant the completed application of each scholarship recipient evaluation reports from scholarship recipients and any additional information that the foundation may secure in the course of the scholarship administration process all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that effective date your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of december are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures herein effective december one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request constitutes a any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements
